FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 1, 2013 (May 1, 2013) ESSEX PROPERTY TRUST, INC. ESSEX PORTFOLIO, L.P. (Exact name of registrant as specified in its charter) 001-13106 (Essex Property Trust, Inc.) 333-44467-01 (Essex Portfolio, L.P.) (Commission File Number) Maryland (Essex Property Trust, Inc.) 77-0369576 (Essex Property Trust, Inc.) California (Essex Portfolio, L.P.) 77-0369575 (Essex Portfolio, L.P.) (State of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (Address of principal executive offices) (Zip Code) (650) 494-3700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 1, 2013, Essex Property Trust, Inc. issued a press release announcing the completion of an exchange offer for all of the issued and outstanding 3.625% Senior Notes due 2022 of Essex Portfolio, L.P., its operating partnership, a copy of which is filed as Exhibit 99.1 hereto and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Press Release dated May 1, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. Date:May 1,2013 ESSEX PROPERTY TRUST, INC. /s/ Michael T. Dance Name: Michael T. Dance Title: Executive Vice President & Chief Financial Officer ESSEX PORTFOLIO, L.P. By: Essex Property Trust, Inc., its General Partner /s/ Michael T. Dance Name: Michael T. Dance Title: Executive Vice President & Chief Financial Officer
